Name: COMMISSION REGULATION (EEC) No 1331/93 of 28 May 1993 amending Regulation (EEC) No 537/93 fixing the coefficient reducing agricultural prices applicable from the beginning of the 1993/94 marketing year
 Type: Regulation
 Subject Matter: agricultural activity;  prices
 Date Published: nan

 No L 132/114 Official Journal of the European Communities 29 . 5 . 93 COMMISSION REGULATION (EEC) No 1331/93 of 28 May 1993 amending Regulation (EEC) No 537/93 fixing the coefficient reducing agricultural prices applicable from the beginning of the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 12 thereof, Whereas Article 9 of Regulation (EEC) No 3813/92 provides that the prices fixed in ecus are to be reduced at the beginning of the marketing year following a monetary realignment ; whereas, in order to apply this reduction , equal to a 25 % change in the correction factor referred to in Article 1 (c) of that Regulation, a reduction factor by which the agricultural prices must be divided should be fixed ; Whereas Commission Regulation (EEC) No 1209/93 (2) fixed the correction factor at 1,207509 with effect from 14 March 1993 ; whereas the coefficient for reducing agri ­ cultural prices fixed by Commission Regulation (EEC) No 537/93 (3) must be adjusted to take account of the monetary realignment of 13 May 1993 ; Whereas the changes to the correction factors to be taken into account for calculating the coefficient for reducing agricultural prices from the next marketing year are those which have been made during the current marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 537/93 : 1 . ' 1,010078 ' is hereby replaced by ' 1,010495'; 2. ' 1,002159' is replaced by ' 1,002583'; 3 . ' 1,012674' is replaced by '1,013088' ; 4. the following indent is inserted after the second indent : 1,00426 for prices and amounts in the fruit and vegetable, dried fodder and silkworm sectors adjusted by the coefficient of 1,012674 in 1993.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 122, 18 . 5. 1993, p. 41 . 0 OJ No L 57, 10. 3 . 1993, p. 18 .